DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claim 1 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, and 17 of copending Application No. 16/965,963 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application and the instant application anticipate each other.
Instant application claim 1
Reference application claim 1
a blood flow measurement unit configured to acquire first biological information related to blood flow of a user;

a measurement unit configured to measure blood flow information of a subject
a controller configured to determine a sleep stage of the user based on the first biological information.

a controller configured to estimate a sleep state of the subject based on a variance of the blood flow information.
Instant application claim 8
Reference application claim 17
acquiring first biological information related to blood flow of a user;

measuring blood flow information of a subject;

determining a sleep stage of the user based on the first biological information.

estimating a sleep state of the subject based on a variance of the blood flow information


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a blood flow measurement unit configured to acquire first biological information related to blood flow of a user;” in claim 1.
“massage unit configured to massage the user” in claims 4 and 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to  an abstract idea without significantly more. The claim(s) recite(s) “a controller configured to determine a sleep stage…” in claim 1 and “determining a sleep stage of the user…” in claim 8. These limitations are 
	Regarding claim 2, “the controller is configured to determine the sleep stage…” is directed to mental step like claim 1.  The claim also recites storage but the storage can be interpreted as part of a general purpose computing device and therefore is not a practical application (MPEP 2106.5(f)(2)).  
Regarding claim 3, “notification interface configured to provide notification…” can be interpreted as a display unit of general purpose computing device and further providing notification is directed to extra solution activity of collecting and displaying data see MPEP 2106.05(g).  

Regarding claim 10, “determining a timing of a massage for the user” is directed to mental process/organizing human – the timing of massage could be broadly interpreted as determining when to give a person a massage based on observing heart rate being elevated to due to stress.  The limitation do not apply the method to the use of a device/system and therefore does not integrate the abstract idea into practical application.  Claims 11-13 are directed to similar limitations of determining the timing of a massage without reciting significantly more than the abstract idea.  
Claim 15 is rejected for the substantially the same reasons as claim 1 since it contains no additional limitations from claim 1.  
Patent Eligible Subject Matter
Regarding claim 4, the claim recites the additional structural elements of the massage unit and determining the timing of a massage based on the blood flow related data.  This appears to be a practical application of abstract idea (therapy/treatment see MPEP 2106.04(d)(2)) and therefore significantly more than the abstract idea.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fonseca (US 2016/0310696).
Regarding claim 1, Fonseca teaches a sleep assessment system comprising: 
a blood flow measurement unit (optical sensor 40)  biological information related to blood flow of a user (The examiner is interpreting this limitation under 35 USC 112(f) as the combination of optical emitters(s) and optical detector(s)used to measure changes in blood flow see application specification [0037-0039]. Fonseca teaches an optical sensor 40 with light source 42 and photodiode assembly 44 which measure changes blood volume/flow see also [0032; 0045]); and 
a controller (processor 20) configured to determine a sleep stage of the user based on the first biological information (processor 20 can determine a sleep stage using either sleep stage component 36 which estimates sleep stages such as REM and NREM see [0049] or using neural component 32 which generates neural activity levels related to sleep  such as slow wave sleep from parameters derived from blood flow measurement see [0046].)  
Regarding claim 2, Fonseca teaches a sleep assessment system of claim 1, further comprising: 
a storage (22) configured to store second biological information related to brain waves (Neural component 32 determines information related to brain waves see [0046] and [0058-0059] indicates that information such as slow wave activity and other information determined by the processor can be stored in storage 22); 
wherein the controller is configured to determine the sleep stage of the user based on the first biological information and the second biological information (Fonseca [0046] teaches that first biological information related to blood flow can be used by neural component 22 to determine neural/brain related activity which brain related activity can correspond to different sleep states see also [0049])  
Regarding claim 8, Fonseca teaches a control method comprising: acquiring first biological information related to blood flow of a user ([0032; 0045]); and determining a sleep stage of the user based on the first biological information (0046;0048,0049] see also rejection of claim 1 above).  
Regarding claim 9, Fonseca teaches the control method of claim 8, further comprising: preparing second biological information related to brain waves ([0046]); wherein the sleep stage of the user is determined based on the first biological information and the second biological information ([0046;0049] see also the rejection of claim 2 above).  
Claim 15 is rejected for substantially the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-4, 6-7, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca in view of Lee (US 2007/0083079).
Regarding claim 3, Fonseca teaches the sleep assessment system of claim 1, but does not explicitly teach comprising a notification interface configured to provide notification to awaken the user (Fonseca does teach determining information for particular stimuli such as sound but does not explicitly teach using these stimuli to notify the user to wake up).  
Lee does teach a sleep assessment system that provides a notification interface configured to provide notification to awaken the user (Lee [0049] teaches when a wake up time is reached stimuli to induce waking.  Lee [0052] indicates that sound/music is a played, lights brightness is increased and massage is started again at the wake up stage see also Fig 6 and 7.  The examiner notes that applicant’s specification [0060-0061] specifically indicates that sound and light can be forms of the notification to wake up).
In view of the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wake up notification as is disclosed by Lee to the sleep system aught by Fonseca in order to naturally induce waking up (see Lee Abstract and [0055])
Regarding claim 4, Fonseca teaches a massage system comprising: 
the sleep assessment system of claim 1 (see rejection of claim 1); and 
Fonseca does not explicitly teach a massage unit configured to massage the user; wherein the controller is configured to determine a timing of a massage by the massage unit based on the first biological information (Fonseca [0026] does teach triggering stimuli including vibratory stimulation timed to encourage particular sleep states but it not clear whether this vibration can be interpreted as a massage device.  As noted in the rejection of claims 1 and 2, Fonseca teaches determining the sleep states using blood flow related parameters which is the equivalent of the first biological information).
(an air massage device); wherein the controller is configured to determine a timing of a massage by the massage unit based on the first biological information (Lee [0023; 0034; 0038; 0045] like Fonseca teaches determining sleep state from heart beat where the sleep states/stages and using sleep states determines the timing of massage using the sleep stages the user is in see Lee [0052] and Figs 6 and 7).
In view of the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a massage unit and controlling the massage unit based on sleep states as is disclosed by Lee to the sleep system taught by Fonseca in order to help relax the user before sleep and to time the massage in a way to induce sleep naturally (Lee [0052; 0055])
Regarding claim 6, Fonseca as modified teaches the massage system of claim 4 and Lee further teaches the controller is further configured to determine sleep onset of the user and to control driving of the massage (As discussed in rejection of claim 4, Lee teaches controlling massage based on sleep state.  Lee [0052] and Figs 6 and 7 further teaches that the sleep based control stops the massage unit when the user falls asleep.).  
In view of the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a massage unit determining to stop on sleep onset as is disclosed by Lee to the sleep system taught by Fonseca in order to help relax the user before sleep and timing the massage in a way to induce sleep naturally while not arousing the user once they are asleep (Lee [0052; 0055])
Regarding claim 7, Fonseca as modified teaches the massage system of claim 6, and Lee further teaches that the controller is configured to suspend control of the massage unit when it is determined that sleep onset of the user has occurred ([0052] and Fig 6 and 7 see rejections of claims 4 and 5).  
Regarding claim 10, Fonseca teaches the control method of claim 8, further determining a timing of a massage for the user based on the first biological information (This claim is rejected for substantially the same reasons as claim 4).  
Regarding claim 12, Fonseca as modified teaches the control method of claim 10, further comprising: determining sleep onset and wakefulness of the user, in addition to the sleep stage, based on the first biological information (Fonseca [0049] teaches determining sleep states such as REM and non-rem states plus wakefulness/onset).
Fonseca does not explicitly teach controlling driving of the massage based on the determining.  
Lee teaches controlling driving of the massage based on the determining (Lee [0052] teaches stopping massage based on the user falling asleep see also Fig 6 and 7.  
In view of the teachings of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a massage unit determining to stop on sleep onset as is disclosed by Lee to the sleep system taught by Fonseca in order to help relax the user before sleep and timing the massage in a way to induce sleep naturally while not arousing the user once they are asleep (Lee [0052; 0055])
Regarding claim 13, Fonseca as modified teaches the control method of claim 12, wherein the controlling comprises suspending the massage when it is determined that sleep onset has occurred (see rejection of claims 10 and 12).  
Regarding claim 14, Fonseca as modified teaches the control method of claim 8, further comprising providing notification to awaken the user (The claim is rejected for substantially the same reasons as claim 3).  

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fonseca as modified by Lee as applied to claims 4 and 10 above, and further in view of Sudarev (US 2013/0102939).
Regarding claim 5, Fonseca as modified teaches the massage system of claim 4, but Fonseca does not explicitly teach that the controller is configured to determine the timing of the massage based on a positional relationship between a first site of the user where the first biological information is acquired and a second site of the user where the massage is to be performed.  
Sudarev teaches a compression/massage device that has a controller is configured to determine the timing of the massage based on a positional relationship between a first site of the user where the first (Sudarev teaches compression sleeves cuffs placed on different parts of the body where the timing of massage is determined based on timing of heart signals occurring at the ECG on the chest and PPG signals from the limb of individual and the location of the compression sleeve.  Fig 4 shows the timing between R peak of the ECG and the peak of the PPG labeled tb which is used to determine t1 and t2 as shown in Fig 5 and 6 see also [0082-0083].  T1 and t2 is the timing to apply the massage to proximally and distally located cuff.  The examiner notes in Fig 4 the proximal cuff is compressed first then the distal cuff but Fig 9 also show the reverse order.  The examiner would further note that such a compression cuff as taught by Sudarev is the equivalent to a version of the massage device disclosed by the applicant see applicant’s specification [0123,0124, 0132]).  
In view of the teachings of Sudarev, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the positional timed massage as is disclosed by Sudarev to the massage system taught by the combination of Fonseca and Lee in order to improve blood flow in the user, prevent cardiovascular disease and improve endurance for physical exercise (Sudarev Abstract and [0002; 0008])
Claim 11 is rejected for substantially the same reasons as claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Auphan (US 2016/0015315) teaches an stimulation adaptive to sleep and waking systems see [0086-0101] and Fig 3a-c.  Specifically teaches waking the user based on being light in light sleep see [0094].
Goto (US 2018/0177975) teaches timing stimulation including tactile based on sleep state see Figs. 10 and 11
Hong (US 2014/0278229) teaches timing wake up alarms during a light sleep window see Fig 8.
Hur (US 10,004,873) teaches timing wake up based on being in light sleep and desired wake up time see Figs 5 and 6
Iizuka (US 2011/0021866) teaches applying stimulus including massage based on sleep state see Figs 5, 6, 11 and [0085].
Kresser (US 2014/0210626) teaches an adaptive alarm system based on sleep state see Fig 6-8.
LeBoeuf (US 2010/0217100, US 2013/0131519, US 2012/0197093) teach earbuds/headsets equivalent to the ones shown in applicant’s Figs 3 and 4
Nour (US 2011/0257463) [0204] teaches massaged timed to the occurrence of diastole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293. The examiner can normally be reached Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.A.B/Examiner, Art Unit 3792     
                                                                                                                                                                                                   /NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792